DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/22/2022 has been entered. Claims 1, 4-5, 9, 13-15, 18, 20, and 100-101 are pending in the application. Claim 1 is amended incorporating new limitation “open outlet end, such that the stem is always in fluid communication with the chamber” Claim 13 remain withdrawn. Claims 100 and 101 are newly introduced.
Claims 1, 4-5, 9, 14-15, 18, 20, and 100-101 are examined on the merits
Response to Arguments
Applicant’s argument with respect to Claim s, 1, 4, 5, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, previously cited prior art reference does not teach the new limitation in claim 1 “open outlet end, such that the stem is always in fluid communication with the chamber”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Finley, Bellamy and other prior art of the record.
Claim Objections
Claim 101 is objected to because of the following informalities:  
Claim 101, lines 2-3, “a vial adapter” and “a Luer-Activated-Device” should read  “the vial adapter” and “the Luer-Activated-Device” respectively.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 15, 18, 20, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Finley et al (US 5490848 A, hereinafter 'Finley') in view of Trouilly et al (US 20070029001 A1, hereinafter ‘Trouilly’) and Mao et al (US 20200061307 A1, hereinafter ‘Mao’)
Regarding Claim 1, Finley discloses a sterile product bag comprising:
A bladder (figure 1, container 10) having a perimeter (perimeter of container 10) and define a sterile chamber (figure 1, interior volume 16);
A stem (figure 1, sterilizing filter assembly comprising a filter 28 and a third port 24) extending through the perimeter seal (col 5 lines 27-30, "microbial or sterilizing filter 28 that is sealed onto one end of the large volume parenteral container 10 and at the other end to the third port 24", and further referring figure 1, the end of filter 28 opposite from the third port 24 inserted through the perimeter of container 10) having an inlet end (referring figure 1, the end of port 24 where coupled to sterile water supply 32) outside of the perimeter seal and an open outlet end (referring figure 1, the opposite end where inserted into the container 10), such that the stem is always in fluid communication with the chamber (col 5 line 30-33 " The sterilizing filter 28 provides a fluid path therethrough and terminates at an opening 30 in fluid communication with an interior 16 of the container 10", without any blocking means, the filter is always in fluid communication with the chamber);
A filter (figure 1, filter 28) disposed in line with the stem (referring figure 1, the filter disposed in line with the stem as set forth above), the filter having a filter membrane with a nominal pore size in a range of approximately 0.1um to approximately 0.5 um (col 5 lines 34-37, "The sterilizing filter 28 is utilized to sterilize the fluid that flows through the third port 24 into the container 10. For example, a 0.22 micron sterilizing filter 28 can be utilized.", although the passage here does not expressly disclose a membrane, “a 0.22 micron sterilizing filter 28” implies the filter is made of membrane that has 0.22 micron pore size)
A vial adaptor and/or a Luer-Activated-Device (LAD) in selective fluid communication with the sterile chamber (col 5 lines 49-51, "a luer connection or the like can be used to removably secure the filter to the container")
Finley does not expressly discloses the bladder having a perimeter seal
wherein the filter membrane is disposed inside of the stem between the inlet and outlet ends.
In the same field of endeavor, Trouilly teaches a bladder (figure 1, container 10) having a perimeter seal (figure 1, perimeter seals 18, 20, 32, and 34 ).
Trouilly provide the container comprising perimeter seal in order to form a chamber by welding or bonding two sheets together ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finley to incorporate the teachings of Trouilly and provide the perimeter seal for the purpose of forming a chamber from bonding two flexible sheets.
Finely, as modified by Trouilly, is still silent as to the filter membrane is disposed inside of the stem between the inlet and outlet ends.
In the same field of endeavor, Mao teaches a stem (figure 2, drip chamber 32) comprises a filter membrane (figure 2, filter 30), and the filter membrane is disposed inside of the stem([0020] “a filter 30 positioned within a drip chamber 32”) between the inlet and outlet ends (figure 2, between spike 36 and IV line 40)
Mao provide the filter positioned within the drip chamber between the spike and IV line in order to store and filter all the fluid from the IV bag before exiting through the IV line ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finley, as modified by Trouilly, to incorporate the teachings of Mao and provide the filter membrane disposed inside of the stem between the inlet and outlet ends for the purpose of filtering all the volume of fluid being injected into the container.
Regarding Claim 4, Finley as modified by Trouilly and Mao, teaches the sterile product bag of claim 1.
However, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to have a plurality of filter membranes since it has been held that mere duplication of essential working parts of a device involves only routine in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 VI.B). In this case, Finley as modified by Trouilly and Mao, suggest the filter membrane being disposed inside of the stem, and therefore the stem is capable of holding plurality of filter membranes therein. Further, applicant has not shown unexpected results gleaming from using multiple filter membranes as opposed to a single membrane.
Regarding Claim 5, Finley as modified by Trouilly and Mao, teaches the sterile product bag of claim 100.
Finley does not disclose the outlet end of the hollow fiber of the filter membrane is sealed and the inlet end is an open inlet.
Mao teaches the hollow fiber membrane (figure 5, cylindrical filter 54) comprises the outlet end (figure 5, closed end 56) is sealed ([0025] “the closed end forms a seal”)  and the inlet end is an open inlet (figure 5, second end 58, [0025] second end that defines open end).
Mao provides the cylindrical filter comprises the closed end and open end in order to prevents air from moving from upstream to downstream when liquid runs out ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Finley, as modified by Trouilly and Mao, to incorporate the teachings of Mao and provide the hollow fiber membrane comprises the outlet end sealed and the inlet end is an open inlet in order to provides an air stop function.
Regarding Claim 9, Finley as modified by Trouilly and Mao, teaches the sterile product bag of claim 1.
Finley further discloses wherein the stem is one of a flexible stem or a rigid stem (Finley does not expressly discloses the material of the stem material, however, any material could have either flexible or rigid characteristic).
Regarding Claim 15, Finley as modified by Trouilly and Mao, teaches the sterile product bag of claim 1.
Finley further discloses wherein the filter membrane has a nominal pore size in a range of approximately 0.1 um to approximately 0.22 um (col 5 lines 34-37, "The sterilizing filter 28 is utilized to sterilize the fluid that flows through the third port 24 into the container 10. For example, a 0.22 micron sterilizing filter 28 can be utilized.", although the passage here does not expressly disclose a membrane, “a 0.22 micron sterilizing filter 28” implies the filter is a membrane that has 0.22 micron pore size). 
Regarding Claim 18, Finley as modified by Trouilly and Mao, teaches the sterile product bag of claim 1.
Finley further discloses the chamber comprises at least a first chamber portion (figure 1, interior 16 of container 10) in fluid communication with the stem (col 5 lines 38-40, “a bidirectional valve is utilized in the third port 24 to allow fluid flow into the interior 16 of the container 10” implies the port 24 is in fluid communication with the container 10).
Finley does not disclose the chamber comprises a second chamber portion isolated from the first chamber portion by an intermediate seal.
Trouilly teaches the chamber (figure 1, chambers 12, 14, 16) comprises a first chamber (figure 1, 16) and a second chamber (figure 1, 14) and the second chamber portion is isolated from the first chamber portion by an intermediate seal (figure 1, seal 22, [0043] “Preferably, frangible barriers or openable seals 22 and 24 are used to separate the chambers”).
Trouilly provides the seal separating the chamber into the two chambers in order to store formulation separately and admixed prior administration thereby allowing storage in a single container of formulations which should not be stored as an admixture for an extended period of time ([0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finley, as modified by Trouilly and Mao, to incorporate the teachings of Trouilly and provide the multi chamber container comprising intermittent seal between chambers for the purpose of storing medications separately to control reconstitution.
Regarding Claim 20, Finley as modified by Trouilly and Mao, teaches the sterile product bag of claim 18.
Finley does not disclose the bladder comprises adjacent front and rear films secured together by the perimeter seal, and the intermediate seal comprises a peelable seal formed by a bond between adjacent interior surface portions of the front and real films, the peelable seal adapted to be broken to facilitate fluid communication between the first and second chamber portions.
Trouilly teaches the bladder (figure 1, container 10) comprises adjacent front and rear films ([0066] “The container 10 is constructed by overlaying two sheets” as shown in figure 10, sheet 48 and 48a) secured together by the perimeter seal (figure 1, perimeter seal 18, 20, 32, and 34), and the intermediate seal (figure 1, seal 22) comprises a peelable seal ([0044] “one of the seals 22, 24 is made openable or peelable”) formed by a bond (referring figure 10 and [0066]-[0067], container 10 is constructed with two sheets 48 and 48a, and bond develops from contact between the sheet 48 and the sheet 48a ) between adjacent interior surface portions of the front and real films, the peelable seal adapted to be broken to facilitate fluid communication between the first and second chamber portions (([0043] “Opening of the seals allows communication between the chambers”).
Trouilly provides the container comprises adjacent two films secured together by the perimeter bonding in order to forma chamber ([0066]) and provides the peelable seal adapted to be broken allows communication between the chambers because multi-chamber container containing peel seals are ease of use and cost effective compare to other multi chamber bags utilizing frangible valves, tear strips, or tea tabs ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finley as modified by Trouilly and Mao, to incorporate the teachings of Trouilly and provide the sterile product bag container comprising peelable intermittent seal between chambers in order to provide multi chamber bag with cost effective and ease of use.
Regarding Claim 100, Finley as modified by Trouilly and Mao, teaches the sterile product bag of claim 1.
Finley does not disclose the filter membrane is shaped as a hollow fiber with a wall and pores residing in the wall of the fiber.
Mao teaches the filter membrane (figure 5, cylindrical filter 54) is shaped as a hollow fiber (referring figure 5, the filter 54 comprises hollow body) with a wall and pores residing in the wall of the fiber ([0006], filter is a porous fiber filter).
Mao provides cylindrical shaped filter comprising porous fiber in order to prevent air from moving from upstream to downstream when liquid runs out ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finley as modified by Trouilly and Mao to incorporate the teachings of Mao and substitute the filter membrane to hollow fiber membrane for the purpose of preventing air from moving from upstream to downstream.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Finley, in view of Trouilly and Mao, and in further view of Takano et al (US 5395525 A, hereinafter ‘Takano’).
Regarding Claim 14, Finley, as modified by Trouilly and Mao, teaches the sterile product bag of claim 100.
Finley does not disclose wherein the filter comprises a plurality of parallel hollow fiber membrane filters arranged in a circular pattern.
However, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to have a plurality of filter membranes since it has been held that mere duplication of essential working parts of a device involves only routine in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 VI.B). In this case, Finley as modified by Trouilly and Mao, suggest the filter membrane being disposed inside of the stem, and therefore the stem is capable of holding plurality of filter membranes therein. Further, applicant has not shown unexpected results gleaming from using multiple filter membranes as opposed to a single membrane.
Finley, as modified by Trouilly and Mao, is still silent as to the plurality of parallel hollow fiber membrane filters arranged in a circular pattern.
Takano teaches an apparatus for exchanging substances (device as shown in figure 3) relatively pertinent to problem posed by applicant of packaging hollow fiber membranes into the container comprises a plurality of parallel hollow fiber membrane filters (figure 3, hollow fiber membrane 3) arranged in a circular pattern (referring figure 3, membranes 3 are arranged in a circular pattern along with support members 13 a and 13b).
Takano provides the apparatus comprises multiple hollow fiber membrane arranged in a circular pattern in order to achieve high efficiency in exchange substances and the device suitably structured to be made compact in size (col 1 lines 12-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finley, as modified by Trouilly and Mao, to incorporate the teachings of Takano and provide the plurality of parallel hollow fiber membrane filter arranged in a circular pattern for the purpose of achieving high efficiency of filtering while maintaining the structure in compact form.
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Finley, in view of Trouilly and Mao, and in further view of Bellamy et al (US 4434822 A, hereinafter ‘Bellamy’)	
Regarding Claim 101, Finley, as modified by Trouilly and Mao, teaches the sterile product bag of claim 1
Finley further discloses the Luer-activated-device (LAD) in selective fluid communication with the sterile chamber (col 5 lines 49-51, "a luer connection or the like can be used to removably secure the filter to the container").
Finley does not disclose further comprising a vial adapter in selective fluid communication with the sterile chamber.
In the same field of endeavor, Bellamy discloses a sterile product bag (figure 1, administering system 10) comprising the vial adapter (figure 1, connector members 26 and 28, col 4 lines 4-5, “sealed connection has been made between connector member 28a and another connector member on a vial such as vial 12”) in selective fluid communication with the sterile chamber (as shown figure 1, fluid communication between the vial 20 and bag 14 through the adapter 28).
Bellamy provides the connector member in selective fluid communication with the sealed bag in order to provide a conventional, ascetic connection between the bag and the vial (col 4 lines 21-24, “the contents of bag 14 remain reliably sterile, and may be stored for a period of time which is considerably lower than in the case where a conventional, aseptic connection between containers 12 and 14 has been made.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finley, as modified by Trouilly and Mao, to incorporate the teachings of Bellamy and provide the vial adapter for the purpose of providing conventional ascetic connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poitras (US 2879207 A) teaches a stem comprising a filter disposed in line with the stem.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781